DETAILED ACTION
The Examiner had a thirty minute scheduled telephone interview with Applicants’ Representative on September 22, 2021, during which time the Examiner discussed remaining rejections and objections concerning the June 2021 claim-set which need to be addressed before Allowance.  See attached Interview Summary form for a list of those rejections and objections.
In response, the Representative secured approval to file a Preliminary claim amendment on September 24, 2021, which incorporates revisions needed to overcome said rejections and objections (see Interview Summary form).
The preliminary amendment of 09/24/2021 should be entered into the record.
Two additional thirty (30) minute interviews followed:  one on Friday, September 24, 2021 and the second on Monday, September 27, 2021, to negotiate approval for the Examiner’s Amendment, below, fixing certain errors in the 24 September 2021 preliminary claim amendments (which are now formally entered into the record).  The substance of what was discussed in all interviews have been captured in the attached Interview Summary form.
The Examiner’s Amendment, below, was authorized by Applicants’ Representative on September 27, 2021, to fix remaining identified issues in the 09/24/2021 claim-set.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021, has been entered.
Current Status of 16/333,454
This Office Action is responsive to the claim amendments filed September 24, 2021.  Said amendments were filed as a result of numerous discussions between Examiner and Representative starting on 22 September 2021, as to rejections and objections facing Applicants from the June 2021 claim-set and then later:  the 09/24/2021 claim-set.  Each discussion resulting in moving the application closer to allowance.
Claims 62-63, 65-68, 70-74, and 76-84 have been examined on the merits.  Claims 62-63, 65-66, 76-78, 81, and 83 are currently amended.  Claims 67-68, 70-74, 79-80, 82, and 84 are previously presented.
Priority
Applicants identify the instant application, Serial #: 16/333,454, filed 03/14/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/GB2017/052726, International Filing Date: 09/14/2017, which claims foreign priority to United Kingdom patent application:  1615617.6, filed 09/14/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 2, 2021.
The Examiner has reviewed the claim amendments and Reply of 06/02/2021.
The objection against claims 62-68 and 71-74 (see paragraph 35 in Final Office Action of 02/04/2021) is rendered moot since Applicants have now consistently referenced R13 with the 13 as subscript.
Applicants revised claim 70 to refer back to the compound A-L-B of claim 62, thereby rendering moot the indefiniteness rejection made (see paragraphs 38) in the Final Office Action of 02/04/2021.
Applicants revised claims 81 and 83 to each refer back to claim 62 thereby rendering moot the indefiniteness rejections (see paragraph 39) made in the Final Office Action of 02/04/2021.
Applicants revised claim 66 deleting the embodiment for L (see paragraph 42 in Final Office Action of 02/04/2021) thereby rendering moot the rejection under 35 U.S.C. 112(d).
The prior art rejection (see paragraph 44 in Final Office Action of 02/04/2021) against claims 75-76 is withdrawn since Applicants canceled claim 75 and revised claim 76 to no longer permit either –R2a or –R2b to be –NH2.
The prior art rejection (see paragraph 45 in Final Office Action of 02/04/2021) against claims 75-76 is withdrawn since Applicants canceled claim 75.  Furthermore, the naked compound of the ACS reference has –RHS going into the plane of the page and not out of the plane of the page as per instant claim 76.  The Examiner cannot use 
The claim objections against claims 68 and 77 (see III.1-2 of the Advisory Action of 05/05/2021) are each withdrawn as Applicants revised each of claims 68 and 72 to be -- (Currently Amended) -- .
The non-statutory double patent rejection (see paragraphs 33-34 of Final Office Action of 02/04/2021) is withdrawn in light of Applicants’ persuasive Remarks of June 2, 2021.
The Examiner has reviewed the Remarks of 06/02/2021, and finds the following most persuasive in justifying withdrawal of the non-statutory double patent rejection in which the claim-set of 09/20/2021 of 16/604,737 is contrasted with the instant claim-set of September 24, 2021:
A)	The current ‘454 application targets the same E3 ubiquitin ligase protein binding ligand only at A.  In contrast, B of the instant application is NOT an E3 ubiquitin ligase protein as instantly claimed for the rationale stated within pages 28-29 of 30 of the Remarks of 06/02/2021.  The Examiner feels that at this point with the Remarks of 06/02/2021, Applicants have adequately satisfied their burden to rebut the evidence by showing that the compounds B’ of the reference ‘737 do not necessarily possess the characteristics of compound B of instant claim 62.  MPEP 2112.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in an interview with Arthur Jackson, Applicants’ Representative on September 27, 2021.
The claims of September 24, 2021 have been amended as follows: 
Delete claim 83 since it is a verbatim duplicate of claim 81.
In claim 62, strike one of the two commas at end of R2b list of embodiments (page 3 of 27).  This avoids a typographical error with two commas which looks like there is a missing limitation.
In claim 62, strike “A though a –C- linkage to the L” on penultimate line of page 4 of 27, and replace with -- A through a –C- linkage to the L -- .  This fixes a spelling error deleting “though” and replacing it with -- through -- .
In claim 63 on line 3 of page 6 of 27, strike “bonded to the compound of formula I,-” and replace with -- bonded to the compound of formula IA, -- .  This adds -- IA -- in place of “I” to match the limitation to the illustration of sub-genus formula IA of claim 63.
In claim 63, strike “at least one of the following applies:” from page 7 of 27.  This deletes a limitation alluding to choices of more than one embodiment as there is now only one of the three structural moieties for B.
In the last line of page 13 of 27 which is embodiment (iv) of claim 66, strike “R8* position” and replace with -- R8* position -- which conforms and synchronizes R8* of embodiment (iv) with that of parent claim 63.
In line 6 of claim 70, strike “optionally wherein” and replace with -- wherein -- .  This avoids the unnecessary “optionally” which, if left in the claim, makes the meaning of the claim less certain and the artisan wondering are the diseases optional embodiments or required limitations in the claim?
Delete the first three lines of claim 76 and replace with -- A composition comprising a pharmaceutical intermediate compound of general formula II: 
    PNG
    media_image1.png
    370
    412
    media_image1.png
    Greyscale
 , wherein said compound comprises one of the following embodiments: -- .  This renders moot the use of the ACS compound appearing in the Final Office Action of 02/04/2021 as a prior art reference (paragraph 45 page 15) since ACS references can only effectively be used in anticipatory prior art 
In embodiment (iii) of claim 76 on page 21 of 27, strike “
    PNG
    media_image2.png
    327
    1065
    media_image2.png
    Greyscale
” from the claim illustration and replace with -- 
    PNG
    media_image3.png
    314
    1094
    media_image3.png
    Greyscale
 --  to synchronize the narrative with the illustrations.  This avoids a potential lack of antecedent basis issue with “II-E, II-F, II-G, and/or II-H” appearing in claim narrative and 
In embodiment (v) of claim 76 on penultimate line of page 21 of 27, strike “where where D is an” and replace with -- wherein D is an -- .  This fixes a typographical error in the claim narrative for embodiment (v).
In claim 81, strike “A-L-N3” and replace with -- A-L-B -- .  This avoids a lack of antecedent basis issue with the B of base claim 62 as now further limited by Applicants’ claim amendments of 09/24/2021.
Conclusion
Claims 62-63, 65-68, 70-74, 76-82, and 84 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of formula I as is required within the compound A-L-B of instant claim 62.
The reference IDENIX (WO 2009/014730 A1, previously provided to Applicants), discloses the compound:  
    PNG
    media_image4.png
    386
    435
    media_image4.png
    Greyscale
 (see Table 2 on page 40).
However, IDENIX is not a prior art reference since the compound is structurally distinct from the compound of formula I of instant claim 62.  The IDENIX compound does not contain the components A-L-B according to instant claim 62.  Furthermore, the IDENIX compound does not contain the five membered ring containing variable X, the phenyl to which R4 is bonded, and the two amide bonds as required by instant claim 62.  Said compound, above, also does not contain any of the three structural moieties of variable B.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying IDENIX to arrive at the instant invention of claim 62.
Additionally, there is no known prior art reference that either teaches or anticipates the instant claims 76-80.
The reference TESTA (Testa, Andrea, et al.  “3-Fluoro-4-hydroxyprolines:  Synthesis, Conformational Analysis, and Stereoselective Recognition by the VHL E3 Ubiquitin Ligase for Targeted Protein Degradation.”  Journal of American Chemical Society.  (2018), Vol. 140, pp. 9299-9313, previously provided to Applicants), discloses the synthesis scheme:  
    PNG
    media_image5.png
    273
    742
    media_image5.png
    Greyscale
  (see Scheme 1 on page 9302), wherein LHS is BOC; and RHS is –C(O)OD, wherein D is a benzyl ester (Bn), which is similar to the process of instant claims 79-80.
Furthermore, TESTA discloses the process:  
    PNG
    media_image6.png
    188
    686
    media_image6.png
    Greyscale
  (see Scheme 1 on page 9302), wherein LHS is BOC; and RHS is –C(O)OD, wherein D is a benzyl ester (Bn), which is similar to the process of instant claims 77-78.  Furthermore, TESTA compounds 4a, 4b, and 4c each appear to be species/embodiments as claimed in instant claim 76.
However, TESTA is not a prior art reference as it was first made available to the public/published on June 27, 2018, which is after the earliest effective filing date of September 14, 2017 (international filing date) or September 14, 2016 (foreign priority date) of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625